TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00257-CR



                                     John Hinojosa, Appellant

                                                   v.

                                    The State of Texas, Appellee




                  FROM THE COUNTY COURT OF MCCULLOCH COUNTY
                 NO. 9452, HONORABLE RANDY YOUNG, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant John Hinojosa was convicted for possessing less than two ounces of

marihuana, sentenced to 180 days in jail and a $2000 fine, and placed on community supervision.

See Tex. Health & Safety Code Ann. § 481.121 (West 2003). The trial court later revoked

supervision, reduced the term of incarceration to 120 days, and imposed sentence.

                In two points of error, appellant urges that the judgment of conviction and order

revoking supervision must be reversed because he was not represented by counsel at his trial.1 See

Alabama v. Shelton, 535 U.S. 654, 657 (2002). The record reflects, however, that appellant waived

his right to counsel in writing after being informed by the court that he had a right to counsel and that

counsel would be appointed if he was indigent. The points of error are overruled.



   1
       Appellant had counsel at the revocation hearing.
              The order revoking community supervision is affirmed.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Affirmed

Filed: August 10, 2005

Do Not Publish




                                              2